            Case 3:15-cr-00111-JBA Document 47-1 Filed 08/20/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF CONNECTICUT


-   ONITED- STATES- OrAMERIC7>.

    v.

    HEATHER A . ALFONSO
                                                                    AUGUST 20,2019

                            DEFENDANT'S MOTION FOR CONTINUANCE

           The Defendant, Heather A. Alfonso, by and through her undersigned counsel ,

    hereby moves this Court for an Order continuing the Sentencing of Heather A. Alfonso,

    which is presently set for October 15, 2019 at 11 :00 a.m. The reason for this request is

    that the U.S. Probation Officer, Ryan Togninalli , has contacted the undersigned and

    requested additional time to prepare "a full and proper" preliminary Pre-Sentence

    Report. In addition, he is scheduled to be away on training for several days in the next

    two weeks. It is the request of the U.S. Department of Probation and the Defendant that

    her Sentencing , as well as all Probation filing deadlines, be postponed for thirty days.

    The undersigned represents that the continuance being sought is by agreement with the

    U.S. Probation Office.

                                                          THE DEFENDANT




                                                               . Ryan M uigan (#ct24571)
                                                              rmcguigan@rms-Iaw.com
                                                              Rome McGuigan , P.C.
                                                              One State Street
                                                              Hartford , CT 06103-3101
                                                              860-549-1000
                                                              860-724-3921 (fax)

                                                              1
                                                   ROME MCGU IGAN, P.C.
                One State Street· ]3,h Ploor, Hartford, CT 06 103·310 1 • (860) 549-1000 • (860) 724-3 92 1 Fax
                    Case 3:15-cr-00111-JBA Document 47-1 Filed 08/20/19 Page 2 of 2




                                                 CERTIFICATE OF SERVICE

                  I hereby certify that on August 20, 2019, a copy of the foregoing Motion was filed

          electronically and served by mail on anyone unable to accept electronic filing . Notice of

          this filing will be sent bye-mail to all parties by operation of the Court's electronic filing

          system , or by mail to those listed below who are unable to accept electronic filing , as

          indicated on the Notice of Electronic Filing . Parties may access this filing through the

          Court's CM/ECF System.




_ _ _ _ II _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ·.tL                        8y.a
          01 9279-2/MW0195




                                                                     2
                                                           ROME MCGUIGAN, P.C.
                        One State Street- 13'" Floor, Hartford, CT 06103 -3101' (8 60) 549-1 000 • (860) 724-3921 Fax
